Citation Nr: 0302941	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  99-03 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to May 
1976.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the St. 
Petersburg, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied a 
rating in excess of 10 percent for hypertension, and declined 
to reopen a previous final decision which denied service 
connection for organic heart disease.  A hearing was held in 
May 1999 at the RO before C.W. Symanski, who is the member of 
the Board rendering the determination in this claim and was 
designated by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7102(b)(West 1991).  

The Board remanded this claim to the RO in December 1999 for 
additional development.  In a February 2001 decision, the RO 
granted service connection for hypertensive heart disease 
with left ventricular hypertrophy and assigned a 10 percent 
evaluation effective to December 2, 1997.  The RO also 
continued the 10 percent rating for hypertension.  The 
veteran has not initiated an appeal with regard to the 
initial rating for his hypertensive heart disease with left 
ventricular hypertrophy.  The Board, therefore, will limit 
its discussion to the claim for a rating in excess of 10 
percent for hypertension.

The claims for service connection for arthritis, fibromyalgia 
and chronic fatigue syndrome require further development.  
The Board will defer adjudication of these issues pending 
additional development by the Board pursuant to 38 C.F.R. 
§ 19.9(a)(2)).  When the development has been completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  After 
giving notice and reviewing the response to notice, the Board 
will prepare a separate decision addressing these issues.




FINDINGS OF FACT

The veteran's hypertension has been manifested by diastolic 
pressure predominantly less than 110, and systolic pressure 
predominantly less than 200 during the entire appeal period.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5110(g) 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997-
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the provisions of 
the Veterans Claims Assistance Act of 2000 became effective 
during the pendency of this appeal.  Among other things, this 
law requires VA to notify a claimant of the information and 
evidence necessary to substantiate a claim and includes other 
notice and duty to assist provisions.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  VA has enacted 
regulations to implement the provisions of the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  

On June 18, 2001, the RO sent the veteran a letter notifying 
him of the section 5103 requirements.  Throughout the claims 
process, the veteran has been actively engaged in the 
development of his appeal by submitting to the RO VA 
treatment records, private treatment records and private 
medical opinions.  The RO has sent the veteran a Statement of 
the Case (SOC) and Supplemental Statement of the Case (SSOC) 
which have advised him of the applicable law and regulations, 
the evidence obtained and reviewed in deciding his claim, and 
the Reasons and Bases for denying his claim.  By letter dated 
January 26, 2000, the RO sent the veteran a letter requesting 
him to identify any further evidence or information that may 
be pertinent to his appeal.  This letter offered him 
assistance in obtaining any further records, but notified him 
that he held the ultimate responsibility for submitting such 
records.  On this record, the Board finds that VA has 
satisfied the notice requirements of 38 U.S.C.A. § 5103.  

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Specifically, VA has an 
obligation to make continuing efforts to obtain records in 
the possession of a Federal department or agency until it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West Supp. 2001).  In this case, 
VA has obtained the veteran's service medical records, his VA 
clinical records, and his claims information from the Social 
Security Administration (SSA).  These records appear 
complete.  The Board, therefore, finds that the provisions of 
38 U.S.C.A. § 5103A(b)(3) have been satisfied.

VA also has an obligation to assist a claimant in obtaining 
non-federal records which the claimant adequately identifies 
to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) 
(West Supp. 2001).  Throughout the course of this appeal, the 
veteran has submitted to the RO VA treatment records, private 
treatment records and private medical opinions.  By letter 
dated January 2000, the RO last requested the veteran to 
identify any additional records that may be pertinent to his 
appeal and informed him that a decision would be made on his 
claim if he did not respond to the information request within 
a 60-day period.  There are no outstanding requests for 
pertinent records, and the Board finds that the provisions of 
38 U.S.C.A. § 5103A(b)(1) have been satisfied.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion if necessary to make a 
decision on the claim.  The record on appeal contains both 
private and VA clinical records and examination reports which 
document the veteran's blood pressure readings throughout the 
course of appeal.  Cumulatively, these records contain 
sufficient information to make a decision on the claim.  On 
this record, the Board further finds that there is sufficient 
evidence of record to make a decision on this claim, that the 
notice and duty to assist provisions of the VCAA have been 
satisfied, and that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his hypertension.  Briefly 
summarized, he reported an in-service history of treatment 
for high blood pressure while serving in Southeast Asia.  
Within one year from his separation from service, private 
medical records recorded blood pressure readings of 135/100, 
133/94 and 150/112.  He was instructed to reduce his salt 
intake and prescribed Hygroton.  VA examination in November 
1976 noted blood pressure readings of 120/88 (sitting), 
120/88 (recumbent) and 125/100 (standing).  Thereafter, his 
private and VA treatment records revealed diastolic pressures 
predominantly less than 100.  

In a rating decision dated October 1995, the RO granted 
service connection for hypertension, and assigned an initial 
rating of 10 percent.  The Board upheld the RO's initial 
assignment of a 10 percent rating in a May 1997 rating 
decision.  

On September 18, 1997, the veteran filed a claim for an 
increased rating for hypertension.  An August 1997 
examination report from Salvatore Pecoraro, M.D., recorded 
blood pressure readings of 130/80 on the left and 130/90 on 
the right.  He was started on Mavik.  Office records from 
Thomas W. Howard, M.D., reveal blood pressure readings of 
120/82 and 121/82 in October and November 1997, respectively.  
Treatment records from Dr. Pecoraro record blood pressure 
readings of 140/100, 140/96, 140/110 and 138/110 on separate 
visits in December 1997.  He developed a persistent sinus 
tachycardia and his prescription of Mavik was increased to 4 
m.g. qd and an additional medication of Corgard, 20 m.g., was 
prescribed.  Subsequently, he was noted to be doing very well 
with a blood pressure reading of 120/90.

On VA heart and hypertension examination, dated in December 
1997, the veteran reported that his hypertension was poorly 
controlled despite his daily prescriptions of Mavik 4 m.g and 
Corgard 20 m.g.  He used a blood pressure monitor at home 
which revealed diastolic readings in excess of 100.  He 
reported a recent incidence of tachycardia with a blood 
pressure reading of 120 for which his physician advised him 
to relax and temporarily double up his Corgard.  The examiner 
noted that, upon review of the claims folder, there were 
recorded blood pressure readings of 154/112 and 179/115 in 
1994.  On physical examination, he had blood pressure 
readings of 140/94 and 133/95, and was given a diagnosis of 
long-standing, poorly controlled hypertension.  

A March 1998 examination by Shaheda Quiyumi, M.D., recorded 
the veteran's blood pressure reading of 130/86, and was given 
an assessment of probable essential hypertension with good 
control.

On VA heart and hypertension examination in April 1998, the 
veteran reported fairly controlled diastolic readings, 
ranging to nearly 100, with current medications of Mavik 4 
m.g. qd and Corgard 20 m.g. qd.  On physical examination, his 
blood pressure readings were 130/100 (sitting) and 130/95 
(standing).  VA rheumatology examination in April 1998 
revealed a blood pressure reading of 130/80.

A physical examination by James Nelson, M.D., in May 1998 
recorded a blood pressure reading of 110/74.  Dr. Nelson 
noted blood pressure readings of 130/82 in July 1998, 116/70 
in August 1998 and 114/80 in October 1998.



In May 1999, the veteran testified to diastolic readings in 
the 110 to 119 range which, according treatise information he 
submitted, was considered in the moderate to severe range.  
He hadn't sought recent treatment since his medication was 
doing a pretty good job.  He monitored his blood pressure 
readings and his diastolics ranged from 95-115.  His systolic 
readings ranged from 130-150.  He continued with his 
prescriptions of Mavik and Corgard.  He argued that, while 
his hypertension was controlled most of the time, he should 
be awarded a higher rating based on the extent of medication 
required to control his condition and his diastolic readings 
that had reached the 110 to 119 level.

On VA hypertension examination on May 13, 2000, the veteran 
had blood pressure readings of 160/100, 145/104 and 150/100.  
He was given diagnoses of hypertension with multiple 
complications including left ventricular hypertrophy and 
hypertensive retinopathy.  His control was considered 
marginal.

In May 26, 2000, the veteran presented to a VA emergency room 
with complaint of chest pain after being off his blood 
pressure medication for two days.  His blood pressure 
readings were recorded as 158/102 on admission and 126/98 
several hours later.  A Bruce Protocol test, conducted on May 
26, 2000, noted a maximum blood pressure reading of 170/98.  
Another Bruce Protocol test, conducted on May 31, 2000, noted 
a blood pressure reading of 140/78 at rest.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  The determination of 
whether an increased evaluation is warranted is to be based 
on a 


review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
has considered all the evidence of record, but has reported 
only the most probative evidence regarding the current degree 
of impairment which consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The severity of a cardiovascular disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (Schedule).  On January 12, 1998, new regulations 
became effective with respect to the criteria to be 
considered in evaluating diseases of the heart.  See 62 Fed. 
Reg. 65207 (Dec. 11, 1997).  There were further minor changes 
to the criteria pertaining to cold injury residuals which are 
not pertinent to the claim on appeal.  See 63 Fed. Reg. 37778 
(July 14, 1998).  Prior to the effective date of the new 
regulations, the veteran's claim for an increased rating may 
only be evaluated under the older criteria.  38 U.S.C.A. 
§ 5110(g) (West 1991); VAOPGCPREC 3-2000 (April 10, 2000).  
However, from and after the effective date of amendment, the 
Board must consider both the old and the new criteria and 
apply the version most favorable to the veteran.  Id.  See 
also Karnas, 1 Vet. App. 308 (1991).  The new regulations 
were considered and applied by the RO, and the Board will do 
likewise.

The RO has rated the veteran's hypertension as 10 percent 
disabling, under the older version of Diagnostic Code 7101, 
since the date of claim.  This rating represents hypertensive 
vascular disease (essential hypertension) manifested by 
diastolic pressure predominantly 100 or more; or the minimum 
rating for 


hypertension controlled by continuous medication with a 
history of diastolic pressure predominantly 100 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997-98).  

Under the old criteria, a 20 percent rating for hypertensive 
vascular disease (essential hypertension) was warranted with 
diastolic pressure predominantly 110 or more with definite 
symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997-98).  
Under the new criteria, a 20 percent rating is warranted for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) with diastolic pressure predominantly 
110 or more, or; systolic pressure predominantly 200 or more.  
38 U.S.C.A. § 4.104, Diagnostic Code 7101 (1998-2002).

The medical evidence of record since the veteran filed his 
claim in September 1997 documents 23 blood pressure readings.  
On two occasions, diastolic readings of 110 were recorded.  
Otherwise, his diastolic readings were below 110.  There were 
no systolic readings of 200 or more.  The veteran reports 
some instances of diastolic readings exceeding 110 by 
reference to his home monitor results, but he conceded during 
his personal hearing that his diastolic readings remained 
relatively in control.  On this evidence, the Board finds 
that the preponderance of the evidence establishes that, 
during the entire appeal period, the veteran's diastolic 
pressure has been predominantly less than 110, and his 
systolic pressure has been predominantly less than 200.  
Therefore, a rating in excess of 10 percent under either the 
old or new version of Diagnostic Code 7101 is not warranted.  

In so concluding, the Board has considered the veteran's own 
report of his blood pressure monitor readings.  However, his 
own statements and testimony or record fail to establish the 
existence of diastolic pressure predominantly 110 or more, 
and/or systolic pressure predominantly 200 or more.  The 
benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).




ORDER

A rating in excess of 10 percent for hypertension is denied.



____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

